EXHIBIT 99.2 Consolidated Financial Statements December 31, 2015 and 2014 (Expressed in thousands of U.S. dollars) Management’s Responsibility for Financial Reporting The management of Eldorado Gold Corporation is responsible for the integrity and fair presentation of the financial information contained in this annual report. Where appropriate, the financial information, including financial statements, reflects amounts based on management’s best estimates and judgments. The financial statements have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Financial information presented elsewhere in the annual report is consistent with that disclosed in the financial statements. Management is responsible for establishing and maintaining adequate internal control over financial reporting. Management has established and maintains a system of internal accounting control designed to provide reasonable assurance that assets are safeguarded from loss or unauthorized use, financial information is reliable and accurate and transactions are properly recorded and executed in accordance with management’s authorization. This system includes established policies and procedures, the selection and training of qualified personnel and an organization providing for appropriate delegation of authority and segregation of responsibilities. Any system of internal control over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Management has a process in place to evaluate internal control over financial reporting based on the criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (2013) in Internal Control – Integrated Framework. Based on this assessment, management has concluded that as at December 31, 2015, the Company’s internal control over financial reporting was effective. The Board of Directors oversees management’s responsibility for financial reporting and internal control systems through an Audit Committee, which is composed entirely of independent directors. The Audit Committee meets periodically with management, the Company’s outside advisors and the independent auditors to review the scope and results of the annual audit and to review the financial statements and related financial reporting and internal control matters before the financial statements are approved by the Board of Directors and submitted to the Company’s shareholders. KPMG, an independent registered public accounting firm, appointed by the shareholders, has audited the Company’s financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) and has expressed their opinion in their report titled “Independent Auditors’ Report of Registered Public Accounting Firm”. The effectiveness of the Company’s internal control over financial reporting as at December31, 2015 has also been audited by KPMG, and their opinion is included in their report titled “Report of Independent Registered Public Accounting Firm”. (Signed) Paul N. Wright (Signed) Fabiana E. Chubbs Paul N. Wright Fabiana E. Chubbs President & Chief Executive Officer Chief Financial Officer March 23, 2016 Vancouver, British Columbia, Canada KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Eldorado Gold Corporation We have audited the accompanying consolidated financial statements of Eldorado Gold Corporation, which comprise the consolidated balance sheets as at December 31, 2015 and December 31, 2014, the consolidated income statements, statements of comprehensive income, changes in equity and cash flows for each of the years in the two-year period ended December 31, 2015, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Eldorado Gold Corporation as at December 31, 2015 and December 31, 2014, and its consolidated financial performance and its consolidated cash flows for each of the years in the two-year period ended December 31, 2015, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Eldorado Gold Corporation's internal control over financial reporting as of December 31, 2015, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013), and our report dated March 23, 2016 expressed an unmodified (unqualified) opinion on the effectiveness of Eldorado Gold Corporation’s internal control over financial reporting. Chartered Accountants Vancouver, Canada March 23, 2016 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Eldorado Gold Corporation We have audited Eldorado Gold Corporation’s (the Company) internal control over financial reporting as of December31, 2015, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying report titled “Management’s Responsibility for Financial Reporting”. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31, 2015, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013). We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December31, 2015 and December 31, 2014 and the related consolidated income statements, statements of comprehensive income, changes in equity and cash flows for each of the years in the two-year period ended December 31, 2015, and our report dated March 23, 2016 expressed an unmodified (unqualified) opinion on those consolidated financial statements. Chartered Accountants Vancouver, Canada March 23, 2016 Eldorado Gold Corporation Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) Note December 31, 2015 December 31, 2014 $ $ ASSETS Current assets Cash and cash equivalents 6 Term deposits Restricted cash Marketable securities Accounts receivable and other 7 Inventories 8 Deferred income tax assets 17 - Other assets 10 Defined benefit pension plan 16 Property, plant and equipment 11 Goodwill 12 LIABILITIES & EQUITY Current liabilities Accounts payable and accrued liabilities 13 Current debt 14 - Debt 14 Other non-current liability Asset retirement obligations 15 Deferred income tax liabilities 17 Equity Share capital 18 Treasury stock ) ) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity attributable to shareholders of the Company Attributable to non-controlling interests Approved on behalf of the Board of Directors (Signed) John Webster Director (Signed) Paul N. Wright Director Date of approval:March 23, 2016 The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Income Statements (Expressed in thousands of U.S. dollars), except per share amounts For the year ended December 31 Note $ $ Revenue Metal sales Cost of sales Production costs 26 Inventory write-down Depreciation and amortization Gross profit Exploration expenses Mine standby costs - General and administrative expenses Defined benefit pension plan expense 16 Share based payments 19 Impairment loss on property, plant and equipment and goodwill 11, 12 - Other writedown of assets Foreign exchange loss Operating profit (loss) ) Loss on disposal of assets Loss on marketable securities and other investments - Loss on investments in associates - Other income ) ) Asset retirement obligation accretion 15 Interest and financing costs 27 Profit (loss) before income tax ) Income tax expense (recovery) 17 ) Profit (loss) for the year ) Attributable to: Shareholders of the Company ) Non-controlling interests ) Profit (loss) for the year ) Weighted average number of shares outstanding (thousands) 28 Basic Diluted Earnings per share attributable to shareholders of the Company: Basic earnings (loss) per share ) Diluted earnings (loss) per share ) The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Statements of Comprehensoive Income (Expressed in thousands of U.S. dollars) For the year ended December 31 Note $ $ Profit (loss) for the year ) Other comprehensive income (loss): Change in fair value of available-for-sale financial assets ) ) Realized gains on disposal of available-for-sale financial assets - Actuarial gains on severance obligation - Actuarial losses on defined benefit pension plans 16 ) ) Total other comprehensive loss for the year ) ) Total comprehensive income (loss) for the year ) Attributable to: Shareholders of the Company ) Non-controlling interests ) ) The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Statements of Cash Flow (Expressed in thousands of U.S. dollars) For the year ended December 31 Note $ $ Cash flows generated from (used in): Operating activities Profit (loss) for the year ) Items not affecting cash: Asset retirement obligation accretion Depreciation and amortization Unrealized foreign exchange loss Deferred income tax expense (recovery) ) Loss on disposal of assets Loss on investment in associates - Other writedown of assets Impairment loss on property, plant and equipment and goodwill - Loss on marketable securities and other investments - Share based payments Defined benefit pension plan expense Property reclamation payments ) ) Changes in non-cash working capital 20 ) Investing activities Net cash paid on acquisition of subsidiary 5 (a) - ) Purchase of property, plant and equipment ) ) Proceeds from the sale of property, plant and equipment Proceeds on production of tailings retreatment Purchase of marketable securities ) ) Proceeds from the sale of marketable securities - Redemption of (investment in) term deposits ) Decrease (increase) in restricted cash ) 31 ) ) Financing activities Issuance of common shares for cash Proceeds from contributions from non-controlling interest Dividend paid to shareholders ) ) Dividend paid to non-controlling interests ) ) Purchase of treasury stock ) ) Long-term and bank debt proceeds Long-term and bank debt repayments ) ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation
